 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9      UNITED STATES OF AMERICA,                             NO. MJ 18-581

10                                      Plaintiff,

11          v.                                                DETENTION ORDER
        NOLAN PAUL CYRE
12

13                                      Defendant.

14
     Offense charged:
15
            Count 1:         Possession of Child Pornography, in violation of Title 18 Section
16                           2252(a)(4)(B).
17
     Date of Detention Hearing: January 10, 2019.
18          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
19   based upon the factual findings and statement of reasons for detention hereafter set forth, finds
20   the following:
21
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
22          1.        There is a presumption of detention.
23          2.        The alleged offense charged occurred while defendant was on State supervision
24   for another sex crime involving children.
25          3.        This is the third time defendant has been charged with sex crimes involving
26   children. He has been previously convicted twice before.

      DETENTION ORDER
      18 U.S.C. § 3142(i)
      Page 1
 1
            4.     There are no conditions or combination of conditions other than detention that
 2
     will reasonably ensure the safety of the community.
 3
            IT IS THEREFORE ORDERED:
 4
            (1)    Defendant shall be detained and shall be committed to the custody of the
 5
                   Attorney General for confinement in a correction facility separate, to the extent
 6
                   practicable, from persons awaiting or serving sentences or being held in custody
 7
                   pending appeal;
 8
            (2)    Defendant shall be afforded reasonable opportunity for private consultation with
 9
                   counsel;
10
            (3)    On order of a court of the United States or on request of an attorney for the
11
                   government, the person in charge of the corrections facility in which defendant
12
                   is confined shall deliver the defendant to a United States Marshal for the
13
                   purpose of an appearance in connection with a court proceeding; and
14
            (4)    The Clerk shall direct copies of this Order to counsel for the United States, to
15
                   counsel for the defendant, to the United States Marshal, and to the United States
16
                   Pretrial Services Officer.
17
                   DATED this 10th day of January, 2019.
18

19

20                                               AJAMES P. DONOHUE
21                                                United States Magistrate Judge
22

23

24

25

26


      DETENTION ORDER
      18 U.S.C. § 3142(i)
      Page 2
